Simmons, Justice.
The facts of this case will be found in the official report. There was no error in the trial judge in sustaining the demurrer to this affidavit of illegality. The law does not regard the middle name or middle initial of a person as material, unless it be shown that there are two persons of the same first name and the same surname. This record fails to show that there were two persons named George Riley. Hence when the declaration was in the name of George S. Riley, and the verdict was for George S. Riley, and the judgment was in the name of George E. Riley and the execution issued in the name of George S. Riley, there was no material difference between the verdict and judgment and the execution, and the court was right in dismissing the illegality taken on this ground alone. Nor did the levy fall when the court passed an order amending the judgment from George E. Riley to George S. Riley. It was an immaterial amendment and did not vitiate the levy. Judgment affirmed.